Citation Nr: 1707238	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to August 1972, which included service in the Republic of Vietnam from October 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service connected for coronary artery disease, evaluated as 100 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; gastroesophageal reflux disease (GERD), evaluated as 30 percent disabling; a left knee disorder, evaluated as 20 percent disabling; a right knee disorder, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; right ear hearing loss, evaluated as noncompensable (zero percent disabling); and residual scars of both knees, rated as noncompensable.

2.  The competent and credible evidence of record reflects the Veteran's service-connected disabilities have resulted in the loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

3.  The legal criteria for special home adaptations require that entitlement to specially adapted housing not be established.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809, 4.3, 4.7 (2016).

2.  The criteria for special home adaptations are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to specially adapted housing have been pending since January 2011.  Effective December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809 ) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  78 Fed. Reg. 72573 (Dec. 3, 2013 ).  Effective September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a ) for establishing entitlement to a special home adaptation grant.  79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

In this case, the Veteran is service connected for coronary artery disease, evaluated as 100 percent disabling; PTSD, evaluated as 50 percent disabling; GERD, evaluated as 30 percent disabling; a left knee disorder, evaluated as 20 percent disabling; a right knee disorder, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; right ear hearing loss, evaluated as noncompensable; and residual scars of both knees, rated as noncompensable.

The Veteran has essentially contended, to include at his February 2017 hearing, that he has loss of use of his lower extremities due to his service-connected disabilities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  He did acknowledge occasional locomotion by other means, but only for short distances such as 10-15 yards at a time.  Further, he testified that he needed knee replacement surgery, but could not undergo such because of his service-connected coronary artery disease.  As such, he contends that he satisfies the criteria for loss of sue of the bilateral lower extremities as defined by38 C.F.R. 
§ 3.809(c).  His spouse provided supporting testimony at the hearing as well.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Here, the Board finds the testimony of the Veteran and his spouse at the February 2017 hearing to be credible.

The Board also notes that the Veteran has submitted supporting medical statements from private clinicians in support of his appeal.  In pertinent part, his treating physician, Dr. R, noted in an April 2016 statement that the Veteran had severe congestive heart failure and chronic ischemic disease; severe rheumatoid arthritis; and severe arthritis of both knees.  Dr. R further stated that the Veteran needed knee replacements but was unable to undergo surgery due to his heart; and that since he was unable to have bilateral knee surgery he cannot have full use of his legs, and, therefore, he had loss of sue of bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, cane or wheelchair.  Dr. R provided similar evidence in statements dated in February 2011 and November 2012.  Similarly, a February 2011 statement from a sports medicine clinic noted the Veteran had multiple medical problems, including his bilateral knee arthritis, stenosis of the cervical spine, rheumatoid arthritis, and coronary artery disease with congestive heart failure; and that his problems make it very difficult for him to be mobile without assistance.  Also of record is a November 2016 statement from a Dr. K who attests the Veteran cannot undergo knee replacement surgery due to his heart.

The Board observes that the claim was denied below, in part, because the supporting medical statements noted nonservice-connected disabilities in addition to the service-connected disabilities, to include rheumatoid arthritis, cervical spine, and carpal tunnel syndrome.  Nevertheless, the supporting medical statements do reflect that the service-connected knee and heart disabilities play a role in the finding of loss of use of the lower extremities.  Moreover, the April 2016 statement from Dr. R clearly states it is the impairment of the knees that results in loss of use of the lower extremities such that locomotion is precluded without the aid of assistive devices.  Further, the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board also observes that in denying the claim below it was noted that term "loss of use" is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2),4.63.  Moreover, a May 2016 VA examiner opined, in pertinent part, that the functional impairment caused by the knees was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  However, the fact that the private medical opinions, particularly that of Dr. R, conclude that the knee replacements would be necessary but for the heart reflects an opposite conclusion.  As such, the competent medical evidence would appear to be in equipoise on this matter.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects the Veteran's service-connected disabilities have resulted in the loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Therefore, the criteria for specially adapted housing under 38 C.F.R. § 3.809 are met.

With respect to the issue of special home adaptations, the Board notes that such benefit is only provided when entitlement to specially adapted housing is not established.  38 C.F.R. § 3.809a.  Here, for the reasons detailed above, the Board has determined the Veteran is entitled to specially adapted housing.  Therefore, the claim for special home adaptations must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to special home adaptation is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


